August 20, 2021

The Honorable Thomas A. Varlan
U.S. District Judge

Suite 143

800 Market Street

Knoxville, TN 37902

Dear Judge Varlan,

I am a naturalized citizen originally from China. Being a top student in my high school years
back in China, I was dealt with a failing grade in freshman English class the first year I was in
Ohio State University. That taught me how to be humble and hard working in my life to be a
contributing member in the U.S. society. I harbor no naive thoughts about an ideal society of all
man are equal. It must be pursued by people of high minds and I have seen the civil rights
movement and the change in U.S. Much work remains but the recent past years of xenophobia
and anti-Asian incidents have me increasingly concerned.

This is the reason I am writing to you to express my outrage to the Department of Justice’s intent to retry
former University of Tennessee Knoxville (UTK) Professor Anming Hu. I urge you respectfully to
dismiss the case and acquit Professor Hu in the best interest of justice and fairness.

Professor Hu is the first scientist and academic researcher to go to trial under the ill-conceived “China
Initiative” which was launched by the Department of Justice in November 2018, with the premise that
“[t]his Initiative will identify priority Chinese trade theft cases, ensure that we have enough resources
dedicated to them, and make sure that we bring them to an appropriate conclusion quickly and
effectively.”

Both the indictment and the trial showed that Professor Hu’s case has nothing to do with theft of

American trade secrets. In fact, according to media reports, it was the FBI who made false accusations
and spread misinformation to first implicate Professor Hu as a spy for China and then tried to press him to
become a spy for the U.S. government. When these efforts failed, Professor Hu was subjected to
pretextual prosecution with no relevance to economic espionage, which also fell apart upon cross
examination of UTK officials.

As one juror commented after your declaration of a mistrial, “[i]t was a ridiculous case.” Professor Hu is
not alone. More than a dozen academics and researchers are facing similar pretextual prosecutions with
no relation to economic espionage under the “China Initiative.” About 90 Congressional members have
sent a bicameral letter to the Attorney General and requested an investigation of the apparent misconduct
used by the FBI in racial profiling tactics, policies, and practices.

To the Asian American community, what happened to Professor Hu and his family is part of systemic
racial bias, discrimination, and profiling by our federal government against scientists and researchers of
Asian descent across the country. Prior to the “China Initiative,” Dr. Wen Ho Lee, Professor Xiaoxing
Xi, and Ms. Sherry Chen were also innocent scientists wrongfully accused of passing secrets to China.

Case 3:20-cr-00021-TAV-DCP Document 134 Filed 08/26/21 Page1of3 PagelD #: 2279
While today’s xenophobic label used by the FBI is “non-traditional collectors,” it was “thousand grains of
sand” when Dr. Lee was tried two decades ago. Judge James Parker subsequently issued an apology for
the government’s mistreatment of Dr. Lee. During World War II, the stereotypical term was the “Fifth
Column” which contributed to the internment of 120,000 Japanese Americans for basically their ethnicity
and national origin. Although the Civil Liberties Act of 1988 was enacted to apologize to and redress the
internees two generations later, these persons and their families could never be made whole again.

Except for Native Americans and Pacific Islanders, the United States is a nation of immigrants. The first
Chinese person arrived in the U.S. almost 200 years ago. Since the building of the Transcontinental
Railroad, Asian Americans have contributed to every segment of the American society, including the
fields of science and technology. However, from the Chinese Exclusion Act of 1882 to.the present,
persons of Asian origin have repeatedly been portrayed by the government as “Perpetual Foreigners” and
a threat to our nation as a group. This must change.

It is with this historical perspective and the prevailing facts in his case that I find the intent by the DOJ to
retry Professor Hu to be outrageous and invidious. Massive amount of taxpayers’ dollars and federal
resources have already been spent without accountability to inflict enormous damage to Professor Hu and
his family in the government’s zeal and fog to hunt for a non-existent spy.

Professor Hu has been courageous in going to trial and making a stand for his innocence. I urge you
respectfully to dismiss the case and acquit Professor Hu in the best interest of justice and fairness.

Sincerely,

73 OUT -f_
Tzu Fann Shao [Ss Finn Slte
A concerned citizen -

9339 Buffalo Speedway #1455
Houston, TX. 77025-447

tfskao @ gunad oon

Case 3:20-cr-00021-TAV-DCP Document 134 Filed 08/26/21 Page 2of3 PagelD #: 2280
 

 

“ sSh/ ft

prokd. ru’ wansey!
Chyndasss ovdsang Leth |
oync ned MeL ~

————_—— ae

 

Case 3:20-cr-00021-TAV-DCP Document 134 Filed 08/26/21 Page 3of3 PagelD #: 2281
